Case 8:20-cv-01220-CJC-KES Document 36 Filed 07/16/20 Page 1 of 6 Page ID #:282



 1   Mark D. Rosenbaum (SBN 59940)
     mrosenbaum@publiccounsel.org
 2   PUBLIC COUNSEL
     610 South Ardmore Avenue
 3   Los Angeles, CA 90005
     Telephone: (213) 385-2977
 4
     Lisa M. Gilford (SBN 171641)
 5   lgilford@sidley.com
     David R. Carpenter (SBN 230299)
 6   drcarpenter@sidley.com
     Stacy Horth-Neubert (SBN 214565)
 7   shorthneubert@sidley.com
     SIDLEY AUSTIN LLP
 8   555 West Fifth Street
     Los Angeles, CA 90013
 9   Telephone: (213) 896 6044
     Facsimile: (213) 896 6600
10
     Additional Counsel Listed on Next Page
11
     Attorneys for Plaintiffs
12   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,
     and DOES 1 through 50
13
14                             UNITED STATES DISTRICT COURT
15                            CENTRAL DISTRICT OF CALIFORNIA
16                        SOUTHERN DIVISION AT SANTA ANA
17
18   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,   Case No. 8:20-CV-01220 CJC (KESx)
     and DOES 1 through 50,
19                                              Assigned to: Hon. Cormac J. Carney
                 Plaintiff,                     Magistrate Judge: Karen E. Scott
20
           vs.                                  PLAINTIFFS’ AMENDMENT TO
21                                              APPLICATION FOR TEMPORARY
     U.S. DEPARTMENT OF HOMELAND                RESTRAINING ORDER
22   SECURITY; U.S. IMMIGRATION AND
     CUSTOMS ENFORCEMENT; CHAD R.               [Filed concurrently with Declaration
23   WOLF, Acting Secretary, U.S. Department    of David R. Carpenter; Stipulation re
     of Homeland Security; MATTHEW              Briefing Schedule on Plaintiffs’
24   ALBENCE, Acting Director, U.S.             Application for Temporary
     Immigration and Customs Enforcement,       Restraining Order]
25
                 Defendant.
26
27
28
Case 8:20-cv-01220-CJC-KES Document 36 Filed 07/16/20 Page 2 of 6 Page ID #:283



 1   Sheri Porath Rockwell (SBN 165726)
     sheri.rockwell@sidley.com
 2   SIDLEY AUSTIN LLP
     1999 Avenue of the Stars, 17th Floor
 3   Los Angeles, CA 90067
     Telephone: (310) 595-9500
 4
     Evan Caminker (pro hac vice forthcoming)
 5   caminker@umich.edu
     Dean Emeritus and Branch Rickey Collegiate Professor of Law
 6   University of Michigan Law School*
     701 South State Street, 3250 South Hall
 7   Ann Arbor, MI 48109-1215
     Telephone: (734) 763-5221
 8
     Mark E. Haddad (SBN 205945)
 9   markhadd@usc.edu
     USC Gould School of Law*
10   UNIVERSITY OF SOUTHERN CALIFORNIA
     699 Exposition Blvd.
11   Los Angeles, CA 90089
     Telephone: (213) 675-5957
12
13   * University affiliation provided
     for identification purposes only
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 8:20-cv-01220-CJC-KES Document 36 Filed 07/16/20 Page 3 of 6 Page ID #:284



 1                            AMENDMENT TO APPLICATION
 2         Plaintiffs are law students or graduate students at University of California Irvine
 3   School of Law, University of California Los Angeles, and the University of Southern
 4   California, who are currently studying in the United States on F-1 visas as part of the
 5   Student and Exchange Visa Program (“SEVP”) administered by the U.S. Immigration
 6   and Customs Enforcement (“ICE”) under the authority of the Department of
 7   Homeland Security (“DHS,” and collectively, “Defendants” or “the Government”).
 8   Each of Plaintiffs’ schools has announced that, due to the ongoing (and worsening)
 9   COVID-19 crisis, instruction for Plaintiffs’ fall semesters will be online only.
10         Under Guidance issued by ICE on March 9, 2013 and March 13, 2020
11   (collectively, the “March Guidance”), Plaintiffs would be able to continue living and
12   studying in the United States, even if they are unable to attend in-persons classes due
13   to the ongoing COVID-19 emergency. On July 6, 2020, Defendants abruptly
14   announced a policy change: if a school proceeds with online-only instruction for the
15   fall semester, then SEVP students “must leave the country or take alternative steps to
16   maintain their nonimmigrant status such as transfer to a school with in-person
17   instruction” (“July 6 Guidance”). Plaintiffs have acted in reliance on the March
18   Guidance, have no feasible ability to transfer to a different school, and if forced to
19   leave the United States would be subject to extreme financial hardship, health risks,
20   and disruption to their courses of study.
21         On July 10, 2020, Plaintiffs filed a complaint challenging the July 6 Guidance
22   on the following grounds: (1) it is “arbitrary and capricious” in the violation the APA
23   because Defendants failed to consider stakeholders’ reliance interests on the prior
24   policy, and because Defendants failed to provide a reasoned explanation; (2) it was
25   improperly issued without meeting notice-and-comment requirements, also in
26   violation of the APA; and (3) it violates the Due Process Clause. On July 14, 2020,
27   Plaintiffs filed a request a temporary restraining order (“TRO”) relating to the July 6
28   Guidance.


                                                 2
Case 8:20-cv-01220-CJC-KES Document 36 Filed 07/16/20 Page 4 of 6 Page ID #:285



 1         On July 14, 2020, a docket entry described as “Electronic Clerk’s Notes” was
 2   posted in the matter President & Fellows of Harvard College v. U.S. Dep’t of
 3   Homeland Sec., Case No. 1:20-cv-11283 (D. Mass), ECF No. 119, stating that “[t]he
 4   Government has agreed to rescind the July 6, 2020 Policy Directive and the July 7,
 5   2020 FAQ, and has also agreed to rescind their implementation.” As of the end of the
 6   day on July 14, the July 6 Guidance remained posted on the ICE website,
 7   https://www.ice.gov/coronavirus. See Declaration of David R. Carpenter (“Carpenter
 8   Decl.”) ¶ 2.
 9         On July 15, 2020, ICE updated the “Nonimmigrant Students and SEVP-
10   Certified Schools section of its website on “ICE Guidance on COVID-19,”
11   https://www.ice.gov/coronavirus, to delete the July 6, 2020 Policy Guidance from the
12   “Guidance Documents” and delete the July 7 FAQ from the “Frequently Asked
13   Questions” sections of the site. Carpenter Decl. ¶ 3. But it did so without providing
14   any formal statement of rescission or other explanation, and without issuing a
15   statement confirming that the March Guidance will remain in effect for the duration of
16   the emergency. Id.
17         A of July 16, 2020, ICE’s webpage https://www.ice.gov/coronavirus continues
18   to include in the “Related Stories” section that “SEVP modifies temporary exemptions
19   for nonimmigrant students taking online course during fall 2020 semester.” Id. ¶ 3.
20   Clicking the link to that story takes one to a news release providing essentially the
21   same text as the July 6 Guidance, including that “Nonimmigrant F-1 and M-1 students
22   attending schools operating entirely online may not take a full online course load and
23   remain in the United States.” Id.
24         In phone calls on July 14 and 15, counsel for Plaintiffs met and conferred with
25   counsel for the Government. In those discussions, the Government declined Plaintiff
26   counsel’s repeated requests for formal or informal assurances that the July 6 Guidance
27   or similar directive would not be re-issued. Id. ¶ 4.
28         As an amendment and clarification to the relief requested in the Application,

                                                3
Case 8:20-cv-01220-CJC-KES Document 36 Filed 07/16/20 Page 5 of 6 Page ID #:286



 1   Plaintiffs seek an order directing Defendants to administer the Student and Exchange
 2   Visitor Program in accordance with the March Guidance for the duration of the
 3   COVID-19 emergency, unless replaced by a legally sufficient agency rule
 4   promulgated through notice-and-comment rulemaking, and such other relief as the
 5   Court may deem equitable or appropriate, including issuance of a broadcast message
 6   stating that the July 6 Guidance is rescinded. Plaintiffs make this Application and
 7   amendment thereto on the grounds that Plaintiffs have shown a likelihood of success
 8   on the merits; Plaintiffs have suffered and will continue to suffer irreparable harm
 9   absent assurance that the July 6 Guidance or similar directive will not be re-issued;
10   and the balance of hardships and public interest tip sharply in favor Plaintiffs.
11         This Amended Application is based upon the Application and other materials
12   filed on July 14, 2020, including the Memorandum of Points and Authorities and the
13   supporting Declaration of Sheri Porath Rockwell and exhibits thereto, the
14   Declarations of Plaintiffs Z.W., C.Y., X.Y., A.G., M.X., Z.L., and W.R, the
15   Declaration of L. Song Richardson, Dean of University of California Irvine School of
16   Law, the Declaration of Sarah Zearfoss, Senior Assistant Dean and Director of the
17   Admissions Office at the University of Michigan Law School, and the Declaration of
18   Dr. Ranit Mishori; the Declaration of David R. Carpenter filed concurrently herewith;
19   the pleadings and argument of counsel; and such other matters that may be presented
20   to the Court and/or subject to judicial notice.
21         The parties have agreed to a briefing schedule on the Application, as reflected
22   in the concurrently filed Stipulation.
23
24
25
26
27
28

                                                4
Case 8:20-cv-01220-CJC-KES Document 36 Filed 07/16/20 Page 6 of 6 Page ID #:287



 1    DATED: July 16, 2020                     By: /s/ David R. Carpenter*
 2                                                   Lisa M. Gilford
                                                     David R. Carpenter
 3                                                   Stacy Horth-Neubert
 4                                                   Sheri Porath Rockwell
                                                     SIDLEY AUSTIN LLP
 5
 6                                             By: /s/ Mark D. Rosenbaum
                                                     Mark D. Rosenbaum
 7                                                   PUBLIC COUNSEL
 8
                                               By: /s/ Evan Caminker
 9                                                   Dean Emeritus and Branch Rickey
10                                                   Collegiate Professor of Law
                                                     UNIVERSITY OF MICHIGAN
11                                                   LAW SCHOOL**
12
                                               By: /s/ Mark E. Haddad
13                                                   USC Gould School of Law
14                                                   UNIVERSITY OF SOUTHERN
                                                     CALIFORNIA**
15
16                                             Attorneys for Plaintiffs
                                               Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,
17                                             and DOES 1 through 50
18
19
20
21   * Filer attests that all signatories listed, and on whose behalf the filing is submitted,
     concur in the filing’s content and have authorized the filing.
22
     ** University affiliation provided for identification purposes only.
23
24
25
26
27
28

                                                5
